UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Bulldog Investors, LLC Park 80 West 250 Pehle Avenue, Suite 708 Saddle Brook, NJ 10570 (Name and address of agent for service) Copy to: Thomas R. Westle, Esp. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2013 Date of reporting period:12/31/2013 Item 1. Reports to Stockholders. Special Opportunities Fund, Inc. (SPE) Annual Report For the year ended December 31, 2013 Special Opportunities Fund, Inc. February 25, 2014 Dear Fellow Shareholders: The goal of Special Opportunities Fund is to outperform the market over the long-term with less short-term risk than a broad-based index fund.On December 31, 2013, the Fund’s market price closed at $17.45 per share after a year-end distribution of $2.21 per share, representing an increase of 16.13% in the second half of 2013 while the S&P 500 Index capped a very strong year by advancing 16.32%.For the year, the Fund’s market price was up 31.27% vs. 32.39% for the S&P 500 Index.All in all, we think we had a pretty good year.Even with the leverage from our convertible preferred stock, we incurred substantially less risk than the S&P 500 Index.Also, we have a fair amount of investments that are uncorrelated with the stock market. In previous letters, I discussed some problems with measuring performance of a closed-end fund.I concluded that using the NAV alone was the best measure of performance because short-term movements in the discount (or premium) could distort reality if reality means assessing how the Fund’s advisor performed.For example, if a fund’s NAV was flat for the year but its discount narrowed from 15% to 10%, the market price return would be 5.88%.On the other hand, if its discount widened from 15% to 20%, the market price return would be (5.88)%.But, in either case, the manager had the same NAV performance. However, after thinking about it some more, and given the complexities of accounting for dilution from stock dividends (with an option for cash) or rights offerings, paying taxes on retained capital gains (as happened in 2012), accretion from share repurchases, etc., I now believe that the Fund’s market price is the best measure of long term performance.While, as indicated above, changes in the discount can indeed distort a fund’s short-term performance (attributable to the advisor), such distortion tends to be relatively insignificant when long-term performance is calculated based upon market price. In any event, certain assumptions have to be made.For example, what assumption is made when transferable rights are distributed to shareholders, as happened in 2012 when the Fund issued rights to buy shares of a newly issued convertible preferred stock?Should we assume the rights were sold and if so, when and at what price?Or should we assume the rights were fully exercised?Or should we assume a shareholder fully exercised his or her rights and oversubscribed?And, if we assume the rights were exercised, what about the performance of the newly issued securities?Or, if non-transferable rights are issued, should we assume they are exercised or left to expire unexercised?Similarly, what should we assume a shareholder does when a stock dividend is declared with an option for cash?If anyone has any thoughts about how to handle these sorts of performance-related conundrums, please let us know. *** 1 Special Opportunities Fund, Inc. Since our last letter, the Fund has increased its exposure to income oriented securities whose market prices have fallen much more than their intrinsic value due to fear that the Fed may “take away the punch bowl.”It also continues to hold a number of investments that have little or no correlation to the stock market such as SPACs and auction rate preferred stock (both of which are very safe), and special situation stocks like Gyrodyne and Imperial Holdings.Here is the status of some of our larger positions and a few odds and ends.Please refer to our previous letters for more background. Firsthand Technology Value Fund (SVVC) We began purchasing shares of SVVC in 2012 after its stock fell to a discount of more than 20% below NAV as a result of Facebook’s poorly received IPO.The discount narrowed prior to Twitter’s much hyped IPO and we took the opportunity to sell more than half of our shares at a single digit discount to NAV.Immediately after the successful Twitter IPO, SVVC’s shares inexplicably fell to a discount of more than 20%.We quickly reversed course and began buying again.We are part of a group that currently owns more than 14% of SVVC’s shares and are planning a proxy contest focused on ousting the manager, gaining board seats, and addressing the discount, which is currently about 20%. The Zweig Total Return Fund (ZTR) ZTR is a “balanced” equity and income closed-end fund.ZTR used to trade at a premium to its NAV and now trades at just under a 10% discount which is sort of no man’s land.We may submit a proposal for a liquidity event, which we think would garner significant shareholder support as like-minded investors have been increasing their holdings of ZTR. Gyrodyne Corporation of America (GYRO) Just before year-end, Gyrodyne paid a special dividend of $66.56 per share consisting of $45.86 in cash and the balance in units of an untraded LLC.In addition, Gyrodyne distributed nontransferable “dividend notes” with a face value of $10.89 per share.A plan of merger will be put to a shareholder vote in 2014 which will result in our LLC units and dividend notes being converted into the publicly traded stock (at pre-established ratios), for which we ultimately expect to receive cash when Gyrodyne disposes of its assets. Interestingly, the very complicated mechanics of these distributions led to massive confusion among day traders.As a result, on December 31, 2013, more than 5 million shares of Gyrodyne changed hands compared to an average daily volume of less than 10,000 shares.We immediately disposed of our entire position at about $13 per share, well above the book value of $5.70.Currently, the shares are trading at less than $7. 2 Special Opportunities Fund, Inc. Liberty All-Star Equity Fund (USA) We purchased almost all of our shares of this diversified multi-manager equity fund at a double-digit discount to net asset value.After we commenced a proxy contest, USA conducted a self-tender offer that expired on September 23, 2013.As a result, we were able to sell 22% of our shares at a 4% discount to NAV.USA’s discount is currently about 12%.At this time, we are comfortable holding the balance of our shares because we think management may take additional actions to address the discount if it remains above 10%.We do not anticipate providing any more updates about USA. Imperial Holdings (IFT) We commenced buying Imperial’s stock at about $1.60 per share after its price collapsed following an FBI raid in September 2011.We later gained representation on the board.On May 1, 2013, Imperial announced that it had executed a 15-year, $300 million revolving credit facility which, according to the CFO, “will result in a meaningful increase in the Company’s book value.”The next day, the stock price, which had been hovering around $4 per share, jumped by 40% to close at $5.59.Currently, Imperial’s shares are trading at around $5.50 per share, about 40% below its book value. Imperial’s board and management team are focused on mitigating the risks of non-collectability on Imperial’s portfolio of life insurance policies that have an aggregate face value of approximately $3 billion and on capitalizing on opportunities to enhance shareholder value as a result of its improved financial position.Toward this end, on February 21, 2014, we participated in a $70 million private offering of 8.5% convertible notes.While there are still land mines to maneuver, we think this capital raise is a major milestone for Imperial as it enables the company to opportunistically invest in its core business and also takes any near term liquidity concerns off the table.We hope to see the stock significantly higher over time. American Strategic Income Portfolio Inc. II (BSP) and III (CSP) BSP and CSP are sister closed-end funds that are sub-managed by Nuveen.Each fund invests a substantial percentage of its assets in whole mortgage loans and to a lesser extent, in U.S. Government securities, corporate debt securities, preferred stock issued by real estate investment trusts, and mortgage servicing rights.Both funds’ shares have long traded at a discount to NAV.We have had discussions with management about the need to provide an exit for shareholders of CSP, our older position, at or close to NAV but nothing definitive has resulted.We have submitted a proposal recommending thatshareholders of each fund be afforded an opportunity to realize a price close to NAV for their shares and may seek representation on the boards of both funds via proxy contests unless management acts to enhance shareholder value. 3 Special Opportunities Fund, Inc. Eaton Vance Risk-Managed Diversified Equity Income Fund (ETJ) Most of our shares of this hedged closed-end fund were purchased at discounts in the mid-teens.For more than a year, we had discussions with management about the discount.On August 8, 2012 the Board of Trustees announced a plan to buy back up to 10% of ETJ’s outstanding shares and later elected to pay a monthly (rather than a quarterly) dividend, to raise ETJ’s profile among income oriented investors.On November 14, 2013, ETJ announced a self-tender offer for 10% of the outstanding shares at 96% of NAV if the shares trade at an average discount of more than 9.75% in any month from February through May 2014.That is a good development and barring any significant developments, we will not provide any more updates on ETJ. Swiss Helvetia Fund (SWZ) On August 8, 2013, our group filed a Schedule 13D indicating our ownership of 5.5% of this $475 million (NAV) closed-end fund.On average, we paid about a 14% discount to NAV for our shares.As its name suggests, SWZ invests in Swiss companies, many of which are global powerhouses like Roche, Nestle, Novartis, and UBS.On September 26, 2013, SWZ announced that the board “is giving further consideration to additional actions the Fund could take to enhance stockholder value and address the discount at which the Fund’s shares have recently traded.”In our last letter, we said: “We are hopeful that further actions to enhance shareholder value will be taken.If not, we are prepared to conduct a proxy contest.”Shortly thereafter, SWZ announced a self-tender offer for 15% of its outstanding shares at 95% of NAV.We sold 24% of our shares in the tender offer that expired on February 11, 2014.Our future plans for SWZ will depend, among other things, on the discount. Javelin Mortgage Investment Corp. (JMI) We mentioned Javelin in our previous letter.Javelin is a mortgage REIT.Its IPO was priced at $20 per share a year ago.The Fund was part of a group that accumulated a 7% position and became Javelin’s largest shareholder.We then asked management to aggressively buy back shares at current levels but were rebuffed.As a result, we began to gear up for a proxy fight in 2014.In December 2013, we reached a settlement with Javelin’s management that allowed us to exit our position at a significantly higher price. Western Asset Inflation Management Fund (IMF) This was an activist investment that was effectively over soon after it began.We began to purchase shares of IMF, a closed-end fund that invests in inflation protected government securities, at a double-digit discount in the third quarter of 2013.A key factor in our decision was that a standstill agreement entered into several years ago by a very large shareholder had recently expired.On November 22, 2013, we filed a Schedule 13D indicating that our group owned over 8% of the outstanding shares of IMF and stating that we “intend to communicate with 4 Special Opportunities Fund, Inc. management about measures to address the disparity between the Fund’s stock price and its net asset value.”Purely by coincidence, the other large shareholder filed its own Schedule 13D on the very next business day disclosing that it would nominate candidates for election to the board of directors.We saw that filing as leaving management with no choice but to provide a liquidity event or face almost certain defeat in a proxy contest.Even though IMF’s discount narrowed after the filing, we continued to buy aggressively because we thought it would inevitably go to zero.Sure enough, on January 21, 2014, IMF announced a proposal to dissolve the Fund after a shareholder vote to be held on April 25, 2014.Our filing group currently owns over 14% of the shares.The discount is currently under 2% and will be eliminated when it liquidates. SPACs Our portfolio continues to have a significant weighting in SPACs or blank check companies. A SPAC raises funds from investors in an IPO which are placed in a trust account while the sponsor pursues the acquisition of an unspecified company.Each SPAC is unique, but most are issued as units consisting of a share of common stock plus a “free” warrant.The common stock provides us with a modest return and we hope to make money on the warrants if a successful transaction is completed (because the warrant price increases).Otherwise, we just make a modest profit or break even, give or take a few cents per share.Rarely do we win big but that is because we are risk averse and not willing to risk a lot of the Fund’s equity. Odds and Ends ● Most of our auction rate preferred shares (ARPs) have been redeemed or sold at face value or close to it.We have a few ARPs left that represent a small percentage of our portfolio and we expect them to ultimately be redeemed by the issuers. ● We hold some high yielding baby bonds and preferred stock issued by asset rich companies.Also, we recently purchased some privately issued convertible and non-convertible notes and warrants from Wheeler Real Estate Investment Trust, a small publicly traded REIT. We think this investment, which is a byproduct of the current tight credit environment, will provide our fund with an excellent cash-on-cash yield, has upside potential, and is relatively low risk because of the asset coverage. Future Opportunities We continue to see good opportunities in the closed-end fund space.In some cases, the shares of income generating CEFs have moved from premiums to double-digit discounts.We are selectively accumulating some of the most attractively priced income oriented CEFs and, at some point, may push for discount narrowing measures.We also foresee opportunities to accumulate 5 Special Opportunities Fund, Inc. shares of undervalued operating companies with hard assets (like REITs) below their intrinsic value with an eye toward shareholder activism Foreign Closed-End Funds As we mentioned previously, we are planning to spin off to shareholders shares of a new closed-end fund that will invest exclusively in foreign closed-end funds and similar vehicles.We continue to find value in certain offshore closed-end funds that trade at a relatively wide discount or have discount control measures such as periodic self-tender offers or a commitment to permit shareholders to vote on the fund’s continuation at some time in the future. *** The stock market turned in another strong performance in the second half of 2013.How long can stocks party like it’s 1999?The only thing we know for sure is that no one rings a bell before the market peaks.For almost twenty-one years, Bulldog Investors, LLC has marched to the beat of our own drum, searching for undervalued assets and trying to enhance shareholder value, recognizing that a bear market can begin at any time and for no apparent reason. Recently, Professors Eugene Fama and Robert Shiller, two scholars with opposing views about the predictability of financial markets were jointly awarded the Nobel Prize for economics.Professor Fama believes financial markets are generally “efficient” in that stock prices quickly adjust to reflect all available information.According to him, it is futile to try to outperform the market.Professor Shiller, on the other hand, sees investors as often driven by emotion instead of rational calculation which leads to bubbles that inevitably burst, e.g., the tech bubble in the late nineties or the real estate bubble in the mid-two thousands. There is some truth to both theories.It is hard to dispute the existence of bubbles.The problem is that their existence is usually uncertain until after they actually burst.For example, is Amazon a bubble?Over the last twelve years its stock price has gone from a low of $5.51 to almost $400 per share.Yet, it barely makes a profit.How long can a firm’s stock be propped up on sales alone?Maybe Amazon has built such a wide moat around itself that no competitors would be able to draw market share from it if it attempted to raise prices to improve profitability.On the other hand, it is easy to do a web search to find the best price for almost any product.Someday, Amazon’s stock price could fall hard, in which case many will surely say they always knew it was a bubble. Similarly, it is indisputable, as Professor Fama points out, that most investors underperform the market indexes over the long term.But, it is also indisputable that there are investors who have outperformed their benchmarks over the long term.The fact that they all seem to be pretty intelligent suggests that long-term outperformance is not due to randomness and is not an impossible dream.As we 6 Special Opportunities Fund, Inc. have said before, we think there is only one way to achieve that goal, i.e., by making many investments with a demonstrable edge.In this letter and in previous ones, we discuss specific investments and try to explain why we think they (1) should outperform investments with similar risk, (2) have less risk than investments with similar expected returns, or (3) both.We think even Professor Fama would find it hard to poke holes in our explanations of these edges. We cannot recall anyone predicting this stock market party (which began in March 2009) and, although some prognosticators have already turned bearish, no one knows when it will end.We do know that complacency can be a fickle friend.In any case, we do not think our solid risk-adjusted outperformance over the past twenty-one years is due to luck.Rather, we think it is a result of our diligent attempt to assemble a diversified portfolio of investments with a demonstrable edge and our willingness to try, and our ability to, unlock their intrinsic value when we deem that to be necessary.That is why we expect the Fund to continue to achieve excellent risk adjusted performance in the future. Sincerely yours, Phillip Goldstein Chairman 7 Special Opportunities Fund, Inc. Performance at a glance (unaudited) Average annual total returns for common stock for the periods ended 12/31/13 Net asset value returns 1 year Since 1/25/10 5 years* 10 years* Special Opportunities Fund, Inc. 21.98% 12.97% 14.73% 7.18% Market price returns Special Opportunities Fund, Inc. 31.27% 13.59% 17.83% 7.86% Index returns S&P 500 Index 32.39% 16.66% 17.94% 7.41% Share price as of 12/31/13 Net asset value Market price Past performance does not predict future performance. The return and value of an investment will fluctuate so that an investor’s share, when sold, may be worth more or less than their original cost. The Fund’s common stock net asset value (“NAV”) return assumes, for illustration only, that dividends and other distributions, if any, were reinvested at the NAV on payable dates for dividends and other distributions payable through December 31, 2009 and reinvested at the NAV on the ex-dividend date for dividends and other distributions payable after December 31, 2009. The Fund’s common stock market price returns assume that all dividends and other distributions, if any, were reinvested at prices obtained under the Fund’s Dividend Reinvestment Plan (which was terminated on January 1, 2010) for dividends and other distributions payable through December 31, 2009 and reinvested at the lower of the NAV or the closing market price on the ex-dividend date for dividends and other distributions payable after December 31, 2009. NAV and market price returns for the period of less than one year have not been annualized. Returns do not reflect the deduction of taxes that a shareholder could pay on Fund dividends and other distributions, if any, or the sale of Fund shares. * The Fund’s investment objective and investment adviser have changed. See Note 1 of the Notes to financial statements for more information about the change in investment objective and see Note 2 of the Notes to financial statements for more information about the change in investment adviser. On January 25, 2010, the Fund began investing using its new investment objective, therefore, performance prior to that date is not relevant. The S&P 500 Index is a capital weighted, unmanaged index that represents the aggregate market value of the common equity of 500 stocks primarily traded on the New York Stock Exchange. 8 Special Opportunities Fund, Inc. Portfolio composition as of 12/31/2013(1) (Unaudited) Value Percent Investment Companies $ % Common Stocks Money Market Funds Preferred Stocks Promissory Notes Warrants Corporate Bonds Total Investments $ % Liabilities in Excess of Other Assets ) ) Preferred Stock ) ) Total Net Assets $ % As a percentage of net assets. 9 Special Opportunities Fund, Inc. Portfolio of investments—December 31, 2013 Shares Fair Value INVESTMENT COMPANIES—103.44% Closed-End Funds—84.85% Aberdeen Israel Fund, Inc. $ Adams Express Co. Advance Developing Markets Fund Ltd. (a)(h) Advent/Claymore Enhanced Growth & Income Fund AllianceBernstein Income Fund, Inc. American Select Portfolio, Inc. American Strategic Income Portfolio II American Strategic Income Portfolio III ARC Capital Holdings Ltd. (h) Asia Tigers Fund, Inc. Bancroft Fund, Ltd. Blackrock Latin American Investment Trust Plc (h) BlackRock New Energy Investment Trust Plc (h) Boulder Growth & Income Fund, Inc. Boulder Total Return Fund, Inc. Brookfield Global Listed Infrastructure Income Fund, Inc. Central Europe, Russia, & Turkey Fund, Inc. Central Securities Corp. Clough Global Equity Fund DPF India Opportunities Fund (h) DWS Global High Income Fund, Inc. DWS High Income Opportunities Fund, Inc. DWS RREEF Real Estate Fund II, Inc. (a)(c)(f)(g) DWS RREEF Real Estate Fund, Inc. (a)(c)(f)(g) Eaton Vance Risk-Managed Diversified Equity Income Fund Ellsworth Fund Ltd. First Opportunity Fund, Inc. Gabelli Global Utility & Income Trust General American Investors Co., Inc. Helios Strategic Income Fund, Inc. The India Fund, Inc. INVESCO Asia Trust Plc (h) JP Morgan Asian Investment Trust Plc (h) Juridica Investments Ltd. (h) Kubera Cross-Border Fund Ltd. (h) Liberty All-Star Equity Fund Marwyn Value Investors Ltd. (a)(h) 10 Special Opportunities Fund, Inc. Portfolio of investments—December 31, 2013 Shares Fair Value INVESTMENT COMPANIES—(continued) Closed-End Funds—(continued) Millennium India Acquisition Co., Inc. (a) $ Montgomery Street Income Securities, Inc. Nuveen Multi-Currency Short-Term Government Income Fund Pacific Alliance Asia Opportunities Fund Ltd. (a)(h) Royce Micro-Cap Trust, Inc. Royce Value Trust, Inc. Swiss Helvetia Fund, Inc. Terra Catalyst Fund (a)(h) The Thai Fund, Inc. Tri-Continental Corp. Virtus Total Return Fund Western Asset Inflation Management Fund, Inc. The Zweig Total Return Fund, Inc. Closed-End Funds—Preferred Shares—3.23% Oxford Lane Capital Corp., Series 2023 Oxford Lane Capital Corp., Series 2017 Saratoga Investment Corp. Auction Rate Preferred Securities—3.93% (b)(c)(f) BlackRock California Municipal 2018 Term Trust—Series M7, 0.082% 48 BlackRock Municipal 2018 Term Trust—Series W7, 0.077% 54 DNP Select Income Fund, Inc.—Series D 18 Putnam Managed Municipal Income Trust—Series C 6 Putnam Municipal Opportunities Trust—Series C 6 Western Asset Premier Bond Fund—Series M, 0.060% 46 Business Development Company—8.47% Equus Total Return, Inc. (a) Firsthand Technology Value Fund, Inc. Keating Capital, Inc. Monroe Capital Corp. MVC Capital, Inc. Business Development Company—Preferred Shares—2.96% MVC Capital, Inc. Total Investment Companies (Cost $117,966,273) 11 Special Opportunities Fund, Inc. Portfolio of investments—December 31, 2013 Shares Fair Value PREFERRED STOCKS—5.02% Capital Markets—0.25% Ladenburg Thalman Financial Services, Inc. $ Marine—0.28% Box Ships, Inc. (h) Oil, Gas & Consumable Fuels—0.16% Miller Energy Resources, Inc. Real Estate Investment Trusts—4.33% Preferred Apartment Communities, Inc.—Series A (a)(c) Total Preferred Stocks (Cost $6,619,564) COMMON STOCKS—18.30% Energy, Equipment & Services—1.46% Zedi, Inc. (a)(h) Health Care Providers & Services—0.01% Healthcare Corp. Of America (Acquired 10/24/2012, Cost $0) (a)(c)(j) IT Services—0.06% JetPay Corp. (a) Life Insurance—2.88% Imperial Holdings, Inc. (a) Pharmaceuticals Preparations—0.04% Myrexis, Inc. Real Estate—0.19% Gyrodyne Special Distribution, LLC (c) Gyrodyne Dividend Notes (c) Real Estate Investment Trusts—1.50% Anworth Mortgage Asset Corp. Gladstone Land Corp. Independence Realty Trust, Inc. Preferred Apartment Communities, Inc. Wheeler Real Estate Investment Trust, Inc. Whitestone Real Estate Investment Trust Software—0.25% Single Touch Systems, Inc. (a) 12 Special Opportunities Fund, Inc. Portfolio of investments—December 31, 2013 Shares Fair Value COMMON STOCKS—(continued) Special Purpose Acquisition Vehicle—11.91% (a) Aquasition Corp. (h)(i) $ Capitol Acquisition Corp. II Chart Acquisition Corp. CIS Acquisition Ltd. (h) Collabrium Japan Acquisition Corp. (h) Global Defense & National Security Systems, Inc. (a) Infinity Cross Border Acquisition Corp. (h) Levy Acquisition Corp. MergeWorthRx Corp. Quinpario Acquisition Corp. Quartet Merger Corp. ROI Acquisition Corp. II Silver Eagle Acquisition Corp. Total Common Stocks (Cost $21,824,696) Principal Amount CORPORATE BONDS—0.06% Washington Mutual, Inc. 0.000%, 09/17/2012 (b)(c)(d)(f) $ Total Corporate Bonds (Cost $0) PROMISSORY NOTES—1.69% (b)(c)(f) Symbios Holdings, Inc. 15.000%, 06/16/2014 — UBPS Secured Convertible Promissory Note 12.000%, 12/28/2014 Wheeler Real Estate Investment Trust, Inc. Convertible 9.000%, 12/15/2018 (Acquired 12/16/2013, Cost $1,200,000) (j) Wheeler Real Estate Investment Trust, Inc.Non-Convertible 9.000%, 12/15/2015 (Acquired 12/16/2013, Cost $800,000) (j) Total Promissory Notes (Cost $2,684,000) Shares WARRANTS—0.76% (a) Aquasition Corp. Expiration: January 2018 Exercise Price: $11.50 (h) 13 Special Opportunities Fund, Inc. Portfolio of investments—December 31, 2013 Shares Fair Value WARRANTS—(continued) Capitol Acquisition Corp. II Expiration: May 2016 Exercise Price: $11.50 $ Chart Acquisition Corp. Expiration: December 2017 Exercise Price: $11.50 CIS Acquisition Ltd.—Class A Expiration: December 2017 Exercise Price: $10.00 (h) Collabrium Japan Acquisition Corp. Expiration: December 2017 Exercise Price: $11.50 (h) EveryWare Global, Inc. Expiration: May 2018 Exercise Price: $6.00 Healthcare Corp. Of America Expiration: November 2016 Exercise Price: $7.50 Expiration: July 2018 Exercise Price: $11.50 (Acquired 10/24/2012, Cost $0) (c)(j) Hemisphere Media Group, Inc. Expiration: April 2018 Exercise Price: $6.00 Infinity Cross Border Acquisition Corp. Expiration: July 2016 Exercise Price: $7.00 (h) Integrated Drilling Equipment Holdings Corp. Expiration: December 2017 Exercise Price: $11.50 Lone Oak Acquisition Corp. Expiration: December 2016 Exercise Price: $5.00 (h) Net Element International, Inc. Expiration: October 2017 Exercise Price: $7.50 Preferred Apartment Communities Expiration: March 2017 Exercise Price: $9.00 (c) 61 Pingtan Marine Enterprise Ltd. Expiration: February 2018 Exercise Price: $12.00 (h) 14 Special Opportunities Fund, Inc. Portfolio of investments—December 31, 2013 Shares Fair Value WARRANTS—(continued) Prime Acquisition Corp. Expiration: March 2018 Exercise Price: $5.00 (h) $ RLJ Entertainment, Inc. Expiration: October 2017 Exercise Price: $12.00 Silver Eagle Acquisition Corp. Expiration: July 2018 Exercise Price: $11.50 Tecnoglass, Inc. Expiration: December 2016 Exercise Price: $8.00 (h) Wheeler Real Estate Investment Trust, Inc. Expiration: 12/15/2018 Exercise Price: $4.75 (c)(f) 0 Total Warrants (Cost $870,589) MONEY MARKET FUNDS—9.89% Fidelity Institutional Government Portfolio—Class I, 0.010% (e) Fidelity Institutional Tax-Exempt Portfolio—Class I, 0.010% (e) Total Money Market Funds (Cost $13,065,502) Total Investments (Cost $163,030,624)—139.16% Liabilities in Excess of Other Assets—(10.82)% ) Preferred Stock (28.34)% ) TOTAL NET ASSETS—100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) The coupon rates shown represent the rates at December 31, 2013. (c) Fair valued securities.The total market value of these securities was $13,578,161, representing 10.28% of net assets. (d) Default or other conditions exist and security is not presently accruing income. (e) The rate shown represents the 7-day yield at December 31, 2013. (f) Illiquid security.The total market value of these securities was $7,595,751, representing 5.75% of net assets. (g) Security undergoing full liquidation with all proceeds paid out to shareholder. (h) Foreign-issued security. (i) Affiliated security. (j) Restricted security. The accompanying notes are an integral part of these financial statements. 15 Special Opportunities Fund, Inc. Statement of assets and liabilities—December 31, 2013 Assets: Investments, at value: Non-Affiliated Companies (cost $159,114,877) $ Affiliated Companies (cost $3,915,747) Total investment, at value (cost $163,030,624) Cash Dividends and interest receivable Receivable for investments sold Other assets Total assets Liabilities: Distributions payable common Payable for investments purchased Preferred dividends accrued not yet declared Payable to Adviser Payable to Custodian Accrued expenses and other liabilities Total liabilities Preferred Stock: 3.00% Convertible Preferred Stock—$0.001 par value, $50 liquidation value per share; 748,486 shares outstanding Net assets applicable to common shareholders $ Net assets applicable to common shareholders: Common stock—$0.001 par value per common share; 199,995,800 shares authorized; 7,061,913 shares issued and outstanding, 13,568,364 shares held in treasury $ Cost of shares held in treasury ) Accumulated undistributed net investment income Accumulated net realized gain from investment activities Net unrealized appreciation on: Investments Foreign currencies Net assets applicable to common shareholders $ Net asset value per common share ($132,074,448 applicable to 7,061,913 common shares outstanding) $ The accompanying notes are an integral part of these financial statements. 16 Special Opportunities Fund, Inc. Statement of operations For the year ended December 31, 2013 Investment income: Dividends(1) $ Interest Total investment income Expenses: Investment advisory fees Professional fees and expenses Directors’ fees and expenses Administration fees and expenses Reports and notices to shareholders Compliance fees and expenses Accounting fees and expenses Custody fees and expenses Insurance fees Stock exchange listing fees Transfer agency fees and expenses Dividend expenses Other expenses Total expenses Net investment income Net realized and unrealized gains from investment activities: Net realized gain from: Investments Short transactions Distributions received from investment companies Foreign currency translation ) Net realized gain on investments Change in net unrealized appreciation on: Investments Foreign currency translation Net realized and unrealized gains from investment activities Increase in net assets resulting from operations Distributions to preferred stockholders ) Net increase in net assets applicable to common shareholders resulting from operations $ Net of $46,344 in foreign withholding tax. The accompanying notes are an integral part of these financial statements. 17 Special Opportunities Fund, Inc. Statement of cash flows For the year ended December 31, 2013 Cash flows from operating activities: Net increase in net assets resulting from operations $ Adjustments to reconcile net increase in net assets applicable to common shareholders resulting from operations to net cash provided by operating activities: Purchases of investments ) Proceeds from sales of investments Net purchases and sales of short-term investments ) Amortization and accretion of premium and discount ) Increase in dividends and interest receivable ) Increase in receivable for investments sold ) Increase in other assets ) Increase in payable for investments purchased Increase in payable to Adviser Decrease in payable for taxes ) Decrease in Convertible Preferred Stock ) Decrease in accrued expenses and other liabilities ) Proceeds from securities sold short Purchases to cover securities sold short ) Net realized gains from investments ) Net realized gains from short transactions ) Net foreign currency translation Net change in unrealized appreciation of investments ) Net cash provided by operating activities Cash flows from financing activities: Distributions paid to common shareholders ) Distributions paid to preferred shareholders ) Increase in dividends accrued not yet paid Conversion of preferred stock to common stock Offering cost adjustment from issuance of preferred stock Net cash used in financing activities ) Net change in cash $ ) Cash: Beginning of year End of year $ Non-cash financing activities not included herein consist of reinvestment of dividend distributions $ The accompanying notes are an integral part of these financial statements. 18 Special Opportunities Fund, Inc. Statements of changes in net assets applicable to common shareholders For the For the year ended year ended December 31, 2013 December 31, 2012 From operations: Net investment income $ $ Net realized gain before income taxes from: Investments Short Transactions — Distributions received from investment companies Foreign currency translation ) — Net realized gain before income taxes Current income tax expense — ) Net realized gain on investments Net change in unrealized appreciation on: Investments and foreign currency Net increase in net assets resulting from operations Distributions paid to preferred shareholders: Net investment income ) ) Total dividends and distributions paid to preferred shareholders ) ) Net increase in net assets applicable to common shareholders resulting from operations Distributions paid to common shareholders: Net investment income ) ) Net realized gains from investment activities ) ) Total dividends and distributions paid to common shareholders ) ) Capital Stock Transactions (Note 5) Offering costs from issuance of preferred stock — ) Offering cost adjustment from issuance of preferred stock — Conversion of preferred stock to common stock — Reinvestment of distributions to common stockholders Total capital stock transactions Net increase in net assets applicable to common shareholders Net assets applicable to common shareholders: Beginning of year End of year $ $ Accumulated undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 19 Special Opportunities Fund, Inc. Financial highlights Selected data for a share of common stock outstanding throughout each period is presented below: Net asset value, beginning of period Net investment income(2) Net realized and unrealized gains (losses) from investment activities Total from investment operations Common share equivalent of dividends and distributions paid to auction preferred shareholders from: Net investment income Net realized gains from investment activities Total dividends and distributions paid to auction preferred shareholders Net increase (decrease) from operations Dilutive effect of conversions of preferred shares to common shares Dilutive effect of reinvestment of distributions by common shareholders Common share equivalent of dividends paid to preferred shareholders from: Net investment incomeDividends and distributions paid to common shareholders from: Net investment income Net realized gains from investment activities Total dividends and distributions paid to common shareholders Net asset value, end of period Market value, end of period Total net asset value return(3)(11) Total market price return(4)(11) Ratio to average net assets attributable to common shares: Total expenses, net of fee waivers by investment advisor and administrator including interest, dividends on short positions, and tax expense and fees on floating rate notes Total expenses, before fee waivers by investment advisor and administrator including interest, dividends on short positions, and tax expense and fees on floating rate notes Total expenses, net of fee waivers by investment advisor and administrator excluding interest expense, dividends on short positions, and fees on floating rate notes Net investment income before dividends paid to auction preferred shareholders Dividends paid to auction preferred shareholders from net investment income Net investment income available to common shareholders Supplemental data: Net assets applicable to common shareholders, end of period (000’s) Liquidation value of preferred stock (000’s) Portfolio turnover(11) Preferred Stock: Total Shares Outstanding Asset coverage per share of preferred shares, end of period­ 20 Special Opportunities Fund, Inc. Financial highlights (continued) For the nine For the months ended year ended For the years ended December 31, December 31, March 31, $ ) ) — ) ) — ) ) ) — ) ) — ) ) — ) — — — ) $ % )% )% %(7) %(7)(9) %(7) %(7) %(5)(6) %(6) %(7) %(7)(9) %(7) %(7) %(5)(6) %(6) %(8) %(8) %(8) %(8) %(5) % %(2) %(2) %(2) %(2) %(5) % — %(5) % %(2) %(2) %(2) %(2) %(5) % $ $
